DETAILED ACTION
The present Office Action is in response to applicant Arguments/Remarks and amended claims filed on 02/28/2022. Claims 1, 9, and 17 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 16/023,177 filed on 06/29/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Applicant’s amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1)Double Patenting rejections are maintained until a Terminal Disclaimer in compliance with 37 C.F.R. 1.321 is received. 
(2) Applicant contends “For example, while T 7:56-64 is cited as allegedly disclosing returning a partial result, the cited portions of T do not appear to disclose or suggest completion of the partially complete operation and sending the remaining results to the request. The cited portions of the remining references do not appear to disclose this feature either”.
While the cited sections of T does not explicitly teach the amended limitations, “finishing executing the memory device command; and transmitting a second response to the command to the host device, wherein the response includes the remaining results”, column 7, line 7 to column 8, line 33 as well as Fig. 7A and 7B of T teaches the amended limitations. See claim 9 analysis below for details.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details. 

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  Claims 1, 9, and 17 recite both “the memory device command” and “the command”, which appear to describe the same thing, appropriate correction is required to maintain appropriate antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Krafka et al. (2017/0115891), hereinafter O’Krafka in view of Ikeda (US 2010/0254235), hereinafter Ikeda, and further in view of T et al. (US 8,396,201), hereinafter T.
Regarding claims 1, 9, and 17, taking claim 9 as exemplary, O’Krafka teaches a memory system, comprising: 
control circuitry (O’Krafka, [0019], controller 130) configured to perform operations comprising: 
receiving, a memory device command from a host device (O’Krafka, [0020], the access device 170 may send a read command 122 to the storage device 102 requesting data 106 stored at the storage device 102; [0046])); 
determining a host timeout value associated with the memory device command (O’Krafka, [0046], For each command received at the storage device 102 from the access device 170, a corresponding operation is to be executed (e.g., completed) within a timeout period), the host timeout value being a previously observed amount of time between issuance of the memory device command and issuance of a subsequent host reset command to the memory system; 
initializing a timer of the memory system to a value based upon the host timeout value to monitor a time interval from receipt of the command (O’Krafka, [0046], in response to receiving the particular command, the timeout timer 193 may initialized to a timeout value); 
causing the command to be executed (O’Krafka, [0046], an operation to be executed at the memory device 103); 
determining that the timer either has expired or is within a predetermined time before expiry and the memory device command has not finished executing (O’Krafka, [0043], memory operation executed by the storage device 102; [0046], If the operation is not completed within the timeout period (as tracked by the timeout timer 193)); and 
responsive to determining that the timer either has expired or is within a predetermined time before expiry, and that the command has not finished executing: 
obtaining a partial result of the command, the partial result less than a complete result of the command; 
transmitting a response to the command to the host device (O’Krafka, [0046], If the operation is not completed within the timeout period (as tracked by the timeout timer 193), a timeout occurs. In response to the timeout, the controller 130 may be configured to … send a timeout indication to the access device 170), wherein the response includes the partial result;
finishing executing the memory device command; and 
transmitting a second response to the command to the host device, wherein the response includes the remaining results.  
O’Krafka does not explicitly teach the host timeout value being a previously observed amount of time between issuance of the memory device command and issuance of a subsequent host reset command to the memory system; initializing a timer of the memory system to a value based upon the host timeout value; obtaining a partial result of the command, the partial result less than a complete result of the command; and wherein the response includes the partial result; finishing executing the memory device command; and transmitting a second response to the command to the host device, wherein the response includes the remaining results, as claimed.
However, O’Krafka in view of Ikeda teaches the host timeout value being a previously observed amount of time between issuance of the memory device command and issuance of a subsequent host reset command to the memory system (Ikeda, [0027], measures the time-out period of the host computer 200 by measuring a time that passes since a processing command is received from the host computer 200 until a reset command is received from the host computer 200; [0036]; [0053]; O’Krafka, [0036], the threshold amount of time may be determined as an average delay duration of multiple commands received by the storage device 102);
initializing a timer of the memory system to a value based upon the host timeout value (Ikeda, [0028]-[0032], the system controller 107 decides the command processing time limit based on the estimated time-out period of the host computer 200 (Step 209).)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Krafka to incorporate teachings of Ikeda to determine a command timeout threshold by calculating an average time that passes since processing commends received from a host device until receipt of reset commands and set a timeout period based on the determined command timeout threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of O’Krafka with Ikeda because it improves efficiency of the system disclosed in the combination of O’Krafka by providing optimal time-out period to prevent reset commands (Ikeda, [0006]).
The combination of O’Krafka does not explicitly teach obtaining a partial result of the command, the partial result less than a complete result of the command; and wherein the response includes the partial result; finishing executing the memory device command; and transmitting a second response to the command to the host device, wherein the response  includes the remaining results, as claimed.
However, the combination of O’Krafka in view of T teaches responsive to determining that the timer either has expired or is within a predetermined time before expiry, and that the command has not finished executing: obtaining a partial result of the command, the partial result less than a complete result of the command (T, Col.5, lines 51-56, complete or partial results); 
transmitting a response to the command to the host device wherein the response includes the partial result (T, Col.7, lines 56-64, If the specified delay has expired (block 730-YES), then a partial result of the requested operation, that is available at expiration of the specified delay, may be returned (block 740, FIG. 7B)); 
finishing executing the memory device command (T, Col.2, lines 30-55, final partial results being returned to the call requester; Col.8, lines 7-21, If the requested operation is complete (block 755-YES), then the exemplary process may end); and 
transmitting a second response to the command to the host device, wherein the response  includes the remaining results (T, Col.8, lines 7-33, If the operation is not complete (block 755-NO), then a determination may be made whether a modified delay parameter has been received from the call requester (block 760) … the exemplary process may continue at block 735; Col.7, line 56 – Col.8, line 33, If the specified delay has expired (block 730-YES) … The counter value may be updated based on the returned partial result (block 745) … The updated counter value may be used to determine if the last returned partial result completes the requested operation (block 750) …  If the requested operation is complete (block 755-YES), then the exemplary process may end; Note – when the blocks 730 and 750 are executed again, the counter value may indicate the last returned partial result completes the requested operation, that is, the remaining partial result has been returned; Fig.7A, 715, 720, 730; Fig. 7B, 740-765; Fig.7A, 735, 730)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Krafka to incorporate teachings of T to store partial result for a request in a result buffer, return the partial result to a requestor when a specified time interval (i.e. timeout in O’Krafka) has expired, and the process repeats until the remaining partial result is returned to the requestor. It would have been motivated to a person of ordinary skill in the art to combine the teachings of O’Krafka with T because it improves efficiency of the storage system disclosed in the combination of O’Krafka by providing partial results back to a requestor instead of just an error message when the corresponding request is timed out (O’Krafka, Co.1, 1-60).
Claims 1 and 17 have similar limitations as claim 9 and they are rejected for the similar reasons.
 Regarding claims 6 and 14, taking claim 14 as exemplary, the combination of O’Krafka, Ikeda, and T teaches all the features with respect to claim 1 as outlined above. The combination of O’Krafka further teaches the memory system of claim 9, wherein the memory system comprises a NAND storage device (O’Krafka, [0026], The memory device 103 includes a memory 104, such as a non-volatile memory of storage elements included in a memory die of the memory device 103. For example, the memory 104 may include a flash memory, such as a NAND flash memory).
Claim 6 has similar limitations as claim 14 and is rejected for the similar reasons.
Regarding claims 7 and 15, taking claim 15 as exemplary, the combination of O’Krafka, Ikeda, and T teaches all the features with respect to claim 1 as outlined above. The combination of O’Krafka further teaches the memory system of claim 9, wherein the memory device command is a multi-block read command and wherein the partial result comprises values of blocks read (O’Krafka, [0025], [0026], [0033], The read command may specify the physical address of a portion of the memory 104 (e.g., a physical address of a word line of the memory 104); T, Col.6, lines 47-58, if call request 140 includes a data read request, the number of units requested may be specified in a number of bytes of data to be read; Col.7, lines 56-64, If the specified delay has expired (block 730-YES), then a partial result of the requested operation, that is available at expiration of the specified delay, may be returned).  
Claim 7 has similar limitations as claim 15 and is rejected for the similar reasons.

Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Krafka, Ikeda, and T as applied to claims 1, 9, and 17 respectively above, and further in view of Alexeev et al. (US 2018/0210650), hereinafter Alexeev.
Regarding claims 2, 10, and 18, taking claim 10 as exemplary, the combination of O’Krafka teaches all the features with respect to claim 9 as outlined above. The combination of O’Krafka does not explicitly teach the memory system of claim 9, wherein the operations of determining the host timeout value comprises: determining a class of the memory device command; and accessing a list of stored host timeout values, each stored host timeout value in the list associated with a different class of memory device commands, by using the class of the memory device command as an index into the list to determine the host timeout value, as claimed.
However, the combination of O’Krafka in view of Alexeev teaches the memory system of claim 9, wherein the operations of determining the host timeout value comprises: determining a class of the memory device command (Alexeev, [0051], Table 1; [0063], Create, Bind, Snapshot); and 
accessing a list of stored host timeout values, each stored host timeout value in the list associated with a different class of memory device commands, by using the class of the memory device command as an index into the list to determine the host timeout value (Alexeev, [0063], [0066], [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Krafka for further including a list of command types with associated timeout periods as suggested in Alexeev. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of O’Krafka with Alexeev because it improves efficiency and performance of the system disclosed in the combination of O’Krafka by implementing a scheduling layer able to prevent commands to the data storage system in a manner that takes the commands and other protocol-specific requirements into account in the scheduling process (Alexeev, [0004]).
Claims 2 and 18 have similar limitations as claim 10 and they are rejected for the similar reasons.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Krafka, Ikeda, and T as applied to claims 1, 9, and 17 respectively above, and further in view of Jeong et al. (US 2016/0026388), hereinafter Jeong.
Regarding claims 3, 11, and 19, taking claim 11 as exemplary, the combination of O’Krafka teaches all the features with respect to claim 9 as outlined above. The combination of O’Krafka does not teach the memory system of claim 10, wherein a stored host timeout value for a multiple block read or write command is greater than a stored host timeout value for a single block read or write command, as claimed.
However, the combination of O’Krafka in view of Jeong teaches the memory system of claim 10, wherein a stored host timeout value for a multiple block read or write command is greater than a stored host timeout value for a single block read or write command (O’Krafka, [0028], blocks; Jeong, [0099], The time it takes to execute a read/write command corresponding to large amounts of data is longer than the time it takes to execute a read/write command corresponding to a small amount of data.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Krafka for to incorporate teachings of Jeong to set a read/write timeout value of multiple blocks longer than a single block since it takes longer time to read/write a larger amount of data. A person of ordinary skill in the art would have been motivated to combine the teachings of O’Krafka with Jeong because it improves efficiency and accuracy of the storage system disclosed in the combination of O’Krafka by setting correct timeout values based on amount of data to be accessed (Jeong, [0099]).
Claims 3 and 19 have similar limitations as claim 11 and they are rejected for the similar reasons.

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Krafka, Ikeda, T, and Alexeev as applied to claim 12 above, and further in view of Pinto et al. (US 2017/0308398), hereinafter Pinto.
Regarding claims 4, 12, and 20, taking claim 12 as exemplary, the combination of O’Krafka teaches all the features with respect to claim 10 as outlined above. The combination of O’Krafka further teaches the memory system of claim 10, wherein the operations further comprise: receiving a second memory device command at the memory system; measuring a second host timeout value between receipt of the second memory device command at the memory system and when a host reset signal associated with the second memory device command was received at the memory system (Ikeda, [0010], measures a time between a reception of the processing command and a reception of the reset command); and populating to the list of stored host timeout values, the measured second host timeout value for the second memory device command.
The combination of O’Krafka does not explicitly teach populating to the list of stored host timeout values, the measured second host timeout value for the second memory device command, as claimed.
However, the combination of O’Krafka in view of Pinto teaches populating to the list of stored host timeout values, the measured second host timeout value for the second memory device command (Pinto, [0046], The SSD then receives a threshold value for each of the background tasks from the host OS (step 403). The SSD may determine a threshold value for a certain background task on its own or after negotiating with the host OS. The SSD sets a timeout value for each of the threshold value (step 404); [0027], Depending on the type of the background tasks, the host OS 151 can program the threshold value and/or the timeout differently. The timeout can be defined more descriptively as specific to the type of the background activity it is associated with).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Krafka to incorporate the teachings of Pinto to set different timeout values for different background tasks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of O’Krafka with Roberts because coordinating background activity notification provides improved performance and a system-level savings for the computing resources and power (Pinto, [0023]). 
Claims 4 and 20 have similar limitations as claim 12 and they are rejected for the similar reasons.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Krafka, Ikeda and T as applied to claims 1 and 9 respectively above in view of Fuente et al. (US 6,484,217), hereinafter Fuente.
Regarding claims 5 and 13, taking claim 13 as exemplary, the combination of O’Krafka teaches all the features with respect to claim 9 as outlined above. The combination of O’Krafka does not explicitly teach the memory system of claim 9, wherein the response is transmitted to the host device to cause the host device to reset a timer of the host device, as claimed.
However, the combination of O’Krafka in view of Fuente teaches the memory system of claim 9, wherein the response is transmitted to the host device to cause the host device to reset a timer of the host device (Fuente, Col.6, line 64 – Col.7, line 10, If a notification is received before expiry of the second timeout (step 416), the second timeout extended, for example by 10 seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Krafka to incorporate teachings of Fuente to extend a timeout period such that timeout timers of O’Krafka can be extended. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of O’Krafka with Fuente because it improves the system disclosed in the combination of O’Krafka by handling timeout effectively without assuming a device is dead and initiating a system reset (Fuente, Col.1, lines 40-59).
Claim 5 has similar limitations as claim 13 and is rejected for the similar reasons.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Krafka, Ikeda and T as applied to claims 1 and 9 respectively above in view of Suzuki et al. (US 2017/0308319), hereinafter Suzuki.
Regarding claims 8 and 16, taking claim 16 as exemplary, the combination of O’Krafka teaches all the features with respect to claim 9 as outlined above. The combination of O’Krafka does not explicitly teach the memory system of claim 9, wherein the operations of determining that the timer either has expired or is within a predetermined time before expiry comprises receiving an interrupt, as claimed.
However, the combination of O’Krafka in view of Suzuki teaches the memory system of claim 9, wherein the operations of determining that the timer either has expired or is within a predetermined time before expiry comprises receiving an interrupt (Suzuki, [0071], Each of at least one of the command external process unit 119, the command division unit 113, the cache hit determination unit 111, the cache registration unit 112, the command internal process unit 120, and the copy DMA unit 121 has a function of interrupting the processor 123 in case a failure is detected (e.g., timeout).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of O’Krafka to incorporate teachings of Suzuki to determine a timeout by using an interrupting function. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of O’Krafka because it improves efficiency of the system disclosed in the combination of O’Krafka by identifying a timeout event in case any remedial actions need to take place.  
Claim 8 has similar limitations as claim 16 and is rejected for the similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136